EXHIBIT Management’s Discussion and Analysis of Financial Position and Results of Operations The following Management’s Discussion and Analysis (“MD&A”), dated March 27, 2008, should be read in conjunction with the Consolidated Financial Statements for December 31, 2007 and related notes thereto which appear elsewhere in this report. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). All figures in this MD&A are expressed in US dollars, unless stated otherwise. Additional information on IAMGOLD Corporation can be found at www.sedar.com or www.sec.gov.
